Citation Nr: 0400060	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  94-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty service from September 
1972 to August 1973 and from February 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  

When this matter originally came before the Board in February 
1997, it was remanded to the RO for additional development 
and readjudication.  Following the completion of the 
requested development, a supplemental statement of the case 
was issued in August 2001, and the case was returned to the 
Board.  When this matter was last before the Board in 
December 2001, it was remanded to the RO for the purpose of 
affording the veteran a requested travel Board hearing before 
a member of the Board sitting at the RO.  Although the 
requested hearing was conducted in May 2003 before the 
undersigned, the veteran was not in attendance.  The 
veteran's representative, however, provided additional 
arguments to the Board at the hearing.  The transcript of 
that hearing has been associated with the claims file, and 
the case is now ready for appellate review.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In April 2003, the RO directed a letter to the appellant that 
included the provisions of the VCAA.  Although this letter 
listed the evidence in detail, it failed to disclose 
development information specific to the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder due to a personal assault stressor, namely, that the 
success of his claim turned in large part upon the 
corroboration of the alleged assault.  Further, it was 
indicated in the letter that the appellant had 30 days to 
respond.  Subsequent to this letter, however, a decision was 
issued in the Federal Circuit Court that interpreted the 
effect of the VCAA on claims for veterans' benefits, 
including the appellant's claim.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Among other things, this decision asserted 
that appellants must be afforded one year to respond to any 
request for development information under the VCAA, and not 
the 30 days that had been indicated.  Consequently, the RO 
must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  

Secondly, in December 2003, copies of a service examination 
report for National Guard service dated in 1998 was 
submitted.  Since this evidence is pertinent to the veteran's 
claim, and since it has not been considered by the RO, and 
the veteran has not submitted a statement waiving such 
consideration, it must be referred to the RO for initial 
review.  38 C.F.R. § 20.1304 (2002); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, as noted above, the success of the veteran's claim 
turns in large part upon the corroboration of the alleged 
personal assaults that the veteran believes were responsible 
for causing post-traumatic stress disorder.  The Board notes 
further that when the case was last before the Board, it was 
requested that the matter be referred to the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR).  That was accomplished by the RO.  The Board 
notes, however, that subsequent to the initial denial of the 
veteran's claim in 1993, VA instituted special evidentiary 
procedures for post-traumatic stress disorder claims based on 
personal assault.  They are contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III,  5.14(c).  Since the instant 
case involves allegations of a personal assault as the 
potential underlying stressor, the Board believes that the RO 
should conduct a review in light of the established 
evidentiary procedures pertaining to such personal assault 
stressors.  As part of this review, the RO should at the very 
least, obtain the veteran's personnel file for his initial 
period of service and associate that file with the claims 
folder.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim (regarding 
corroboration of his personal assault 
stressor), as well as a statement as to 
which portion of evidence, if any, is to 
be provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should review the special 
evidentiary procedures for post-traumatic 
stress disorder claims based on personal 
assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
 5.14(c), to determine whether the 
accomplishment of any procedures set out 
therein would be helpful to the veteran 
in the development and adjudication of 
his claim, specifically regarding the 
personal assaults described by the 
veteran in statements submitted in June 
1993 and August 1999.  The RO should 
document the completion of that review 
and any actions taken as a result 
thereof.  At the very least, the RO 
should obtain the veteran's personnel 
file for his initial period of service 
and associate that file with the claims 
folder.  

3.  After all indicated development has 
been undertaken, the RO should prepare a 
memorandum for the file stating which 
stressors, if any, have been verified.

4.  If, and only if, stressors are 
verified or otherwise established, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine whether he has post-traumatic 
stress disorder, and, if so, whether it is 
related to any established stressors in 
service.  38 U.S.C.A. § 5103A(d).  Prior 
to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, and the RO's memorandum detailing 
which stressors have been verified for 
purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV.  
All necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for post-traumatic stress disorder 
contained in DSM-IV, and if he meets such 
criteria, whether post-traumatic stress 
disorder can be related to the stressor 
or stressors reported and established, 
based on the RO's memorandum, as having 
occurred during the veteran's active 
service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to the 
RO's issuance of the statement of the 
case in August 2001, and readjudicate the 
veteran's claim.  If a complete grant of 
the claim remains denied, the appellant 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  See Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




